Deen, Presiding Judge.
In Morrison Assur. Co. v. Preston Carroll Co., 254 Ga. 608 (331 SE2d 520) (1985), the Supreme Court reversed the decision of this court rendered in Preston Carroll Co. v. Morrison Assur. Co., 173 Ga. App. 412 (326 SE2d 486) (1985). Therefore, the former judgment of this court is vacated, and the judgment of the trial court is affirmed in accordance with the Supreme Court’s decision.

Judgment affirmed.


Banke, C. J., McMurray, P. J., Birdsong, P. J., Carley, Sognier, Pope, Benham, and Beasley, JJ., concur.